317 S.W.3d 460 (2010)
Christopher Lee PHILLIPS, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-09-00260-CR.
Court of Appeals of Texas, Waco.
May 19, 2010.
Order Reinstating Appeal June 23, 2010.
Bruno A. Shimek, Bryan, for Appellant.
Bill R. Turner, Brazos County Dist. Atty., Brazos, for Appellee.
Before Chief Justice GRAY, Justice REYNA, and Justice DAVIS.

ORDER
PER CURIAM.
The reporter's record in this appeal was originally due on August 3, 2009. TEX. R.APP. P. 35.2(a). Two reporters were responsible for the preparation of this record. The first reporter received an extension of time to September 30, 2009 to file the record. On that date, the Court received a notice from the first reporter explaining that she could not file the reporter's record because the second reporter had not completed her portion of the reporter's record. Both reporters received an extension to November 5, 2009 to file the record. No reporter's record was filed. On January 5, 2010, the Court received a request for extension of time from the second reporter, Helen Wooten. The request was granted, and the date to file the reporter's record was extended until February 11, 2010. Meanwhile, on January 22, 2010, the portion of the reporter's record from the first reporter was received.
The portion of the reporter's record from Helen Wooten was not filed by February 11. On March 24, 2010, the Clerk of this Court notified Wooten that her portion of the reporter's record had not been filed and that she had previously indicated it would be filed by February 11, 2010. Wooten was given 10 days to contact the Court. On April 5, 2010, Wooten requested another extension of time to file her *461 portion of the reporter's record. The request was granted and the date to file her portion of the reporter's record was extended to May 3, 2010. Wooten was warned that if the record was not filed by May 3, 2010, the matter would be referred to the Court. Wooten's portion of the reporter's record has not been filed.
It is the joint responsibility of this Court and the trial court to ensure that the appellate record is timely filed. TEX.R.APP. P. 35.3(c). Further, this Court may enter any order necessary to ensure the timely filing of the appellate record. Id. Accordingly, Helen Wooten's portion of the reporter's record is ORDERED to be filed no later than 7 days from the date of this order.
Failure to file the reporter's record as herein ordered will result in an abatement order for the trial court, the Honorable J.D. Langley of the 85th District Court, to determine, working with the deputy reporter, Helen Wooten, a date certain by which the supplemental reporter's record will be filed.

ORDER
PER CURIAM.
The reporter's record in this appeal was originally due on August 3, 2009. TEX. R.APP. P. 35.2(a). Two reporters were responsible for the preparation of this record. The first reporter received an extension of time to September 30, 2009 to file the record. On that date, the Court received a notice from the first reporter explaining that she could not file the reporter's record because the second reporter had not completed her portion of the reporter's record. Both reporters received an extension to November 5, 2009 to file the record. No reporter's record was filed. On January 5, 2010, the Court received a request for extension of time from the second reporter, Helen Wooten. The request was granted, and the date to file the reporter's record was extended until February 11, 2010. Meanwhile, on January 22, 2010, the portion of the reporter's record from the first reporter was received.
The portion of the reporter's record from Helen Wooten was not filed. On March 24, 2010, the Clerk of this Court notified Wooten that her portion of the reporter's record had not been filed and that she had previously indicated it would be filed by February 11, 2010. Wooten was given 10 days to contact the Court. On April 5, 2010, Wooten requested another extension of time to file her portion of the reporter's record. The request was granted and the date to file her portion of the reporter's record was extended to May 3, 2010. Wooten was warned that if the record was not filed by May 3, 2010, the matter would be referred to the Court. Wooten's portion of the reporter's record was not filed.
We abated this appeal on June 2, 2010 to the trial court so that the trial court could determine a date certain by which Wooten's portion of the reporter's record would be filed. By written order, the trial court relayed that Wooten assured the trial court the record would be filed with this Court by Friday, June 25, 2010. The trial court also recommended that this Court grant Wooten one last extension of time to file her portion of the record to June 25, 2010.
Accordingly, this appeal is reinstated.
The reporter, Helen Wooten, is ORDERED to deliver her portion of the reporter's record in this appeal into the hands of either the Clerk or a Deputy Clerk of the Tenth Court of Appeals at 501 Washington, Suite 415, Waco, Texas by June 25, 2010, at 10:00 a.m. or to appear in person with her notes regarding this *462 appeal and transcription equipment, with or without an attorney, on that date and at that time for a hearing before the justices of the Tenth Court of Appeals to explain why her portion of the reporter's record was not filed by that date.
FAILURE TO FILE THE REPORTER'S RECORDS AS ORDERED HEREIN OR TO APPEAR IN PERSON FOR THE HEARING WILL RESULT IN THE ISSUANCE OF AN ORDER TO SHOW CAUSE WHY THE REPORTER, THE HON. HELEN WOOTEN, SHOULD NOT BE HELD IN CONTEMPT OF COURT FOR SUCH FAILURE.
In addition to being mailed to the representatives of the parties and trial court, the Clerk of this Court is ordered to cause this Order to be delivered by courier receipted restricted delivery, certified mail return receipt requested, and regular first class mail to:
Hon. Helen Wooten
Waldrip & Wooten Court Reporting
209 S. Keechi, Suite 102
Fairfield, Texas 75840